Appeal by the defendant from a judgment of the Supreme Court, Queens County (McKay, J.), rendered March 28, 2001, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly exercised its discretion in determining that the prosecution’s fingerprint expert laid a sufficient foundation to provide the jury with the factual basis for his conclusion that the defendant’s fingerprints matched the latent prints taken from the scene of the crime (see People v Jones, 73 NY2d 427, 430; People v Wilson, 133 AD2d 179; People v Myers, 220 AD2d 272, 273; People v Shaw, 111 AD2d 835, 836), and in concluding that the weaknesses in the expert’s testimony went to the credibility and weight of the evidence rather than to its admissibility (see People v Miller, 91 NY2d 372, 380).
The sentence imposed on the conviction of burglary in the second degree was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Smith, J.P., Schmidt, Adams and Cozier, JJ., concur.